Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
a.	The prior art fails to disclose or suggest the combination of features present within claim 1.
b.	The closest prior art fails to disclose an anti-slip floor tile comprising a base layer, a decorative layer on the base layer, and a wear resistant layer on the decorative layer and a coating layer on the wear layer, the wear resistant layer comprising a non-rigid or semi-rigid thermoplastic polymer and a plurality of mineral particles,  the thermoplastic resin has a flexural modulus or tensile modulus of less than 70 MPa if non-rigid and from 70-700 MPa if semi-rigid, the coating layer comprising 20-50% polyurethane acrylate prepolymer, 20-40% acrylate, monomer, .5-3% fluorosilane, 2-8% photoinitiator,  .5-5 wetting agent, wherein the viscosity of polyurethane is less than 200 CPS and the surface energy of the acrylate monomer is less than 28.  The prior art fails to disclose all these features in combination with each other specifically the thermoplastic wear layer with the specific coating on top of the wear layer.  It would not have been obvious to one of ordinary skill in the art to have formed this anti-slip floor tile absent improper hindsight teaching.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785